 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-18-04039-PHX-SPL
      Alison York,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      JPMorgan Chase Bank, National            )
12    Association, et al.,                     )
13                                             )
                                               )
                       Defendants.             )
14
15          Before the Court are Defendants’ Motion to Dismiss (Doc. 22), Plaintiff’s Response
16   (Doc. 25), and Defendants’ Reply (Doc. 26). For the following reasons, the motion will be
17   granted.
18   I.     Background1
19          A.     Factual Background
20          On March 24, 2018, Plaintiff Alison York (“Plaintiff”) went to the drive-through
21   window at the Peoria, Arizona branch location of Defendant JPMorgan Chase Bank
22   (“Chase”). (Doc. 1 ¶ 12.) Plaintiff and Chase were parties to a Deposit Account Agreement
23   (the “Agreement”), which is the governing contract in this case.2 (Doc. 22-2.) Plaintiff, an
24
            1
25           The following facts are drawn in the Plaintiff’s favor.
            2
              Because this claim relies on the existence of a contract, and Plaintiff does not
26   dispute the authenticity of the Deposit Account Agreement, the Court will consider the
27   agreement to be incorporated by reference into the Complaint. See Knievel v. ESPN, 393
     F.3d 1068, 1076 (9th Cir. 2005) (extending “incorporation by reference” doctrine to
28   instances where “plaintiff’s claim depends on the contents of a document, the defendant
     attaches the document to its motion to dismiss, and the parties do not dispute the
     authenticity of the document”).
            In addition to the Agreement, Plaintiff’s Response alleges that Defendants’ Motion
 1   African-American woman who was “dressed in her dress that she does not wear in public
 2   and with her hair covered in an African-style head wrap” at the time of this interaction,
 3   wanted to make credit card payments and to withdraw $1800 in cash. (Doc. 1 ¶¶ 1, 12.)
 4   Plaintiff gave Defendant Karen Anliker (“Anliker”), the branch’s head teller, Plaintiff’s
 5   Chase Slate credit card, her Arizona driver’s license, and a withdrawal slip with both her
 6   mailing and billing addresses. (Doc. 1 ¶¶ 13−14.) Anliker asked Plaintiff what she wanted
 7   to do, and Plaintiff replied, “I would like to make payments to my [two] accounts and
 8   [make] a withdrawal.” (Doc. 1 ¶¶ 12, 14.) Anliker then left the drive-through window, and
 9   after Plaintiff waited about twenty minutes, Defendant Cullen Keller (“Keller”), the acting
10   branch manager, asked Plaintiff to come inside to verify her identity. (Doc. 1 ¶ 14.)
11          Inside the branch, Keller ushered Plaintiff over to his desk and asked Plaintiff what
12   she wanted to do. (Doc. 1 ¶ 15.) Plaintiff provided Keller with her driver’s license and
13   Chase Slate credit card and told Keller she wanted to make payments on her credit cards
14   and take out $1800 in cash. (Doc. 1 ¶ 15.) Keller informed Plaintiff of the amounts due on
15   her two credit cards (a Freedom card and the Slate card) and proceeded to make the
16   payments for Plaintiff by transferring money from her checking account to her credit cards.
17   (Doc. 1 ¶ 15.) Because Keller told Plaintiff that she would need to see a teller for the cash
18   withdrawal, Plaintiff “walked up to [Anliker] and asked for the $1800 withdrawal.” (Doc.
19   1 ¶ 16.) At some point during their encounter, Anliker told Plaintiff that “[she] ha[d] never
20   seen [Plaintiff] at this branch before.” (Doc. 1 ¶ 16.) Having still not received her money,
21   Plaintiff returned to Keller, who printed Plaintiff’s signature card and brought it back to
22   Anliker. (Doc. 1 ¶¶ 16−17.) Despite now having Plaintiff’s signature card, which Keller
23   had verified matched Plaintiff’s signature on her driver’s license, Anliker repeatedly told
24   to Dismiss offers facts extrinsic to Plaintiff’s Complaint. (Doc. 25 at 3−4.) However,
25   regardless of whether the facts can be properly inferred from the Complaint, the Court is
     not considering the allegedly extrinsic facts. Thus, Defendants’ Motion to Dismiss need
26   not be treated as a motion for summary judgment. See Keams v. Tempe Tech. Inst., 110
27   F.3d 44, 46 (9th Cir. 1996) (stating that “[A] 12(b)(6) motion need not be converted into a
     motion for summary judgment when matters outside the pleading are introduced, provided
28   that ‘nothing in the record suggests reliance’ on those extraneous materials.”) (citation
     omitted).
                                                  2
 1   Plaintiff that “she did not feel comfortable” giving Plaintiff her money and that she “had
 2   the right to refuse service.” (Doc. 1 ¶ 16−17.) Anliker also told Keller, while Plaintiff was
 3   standing at the teller station, that Plaintiff needed to “go to another branch.” (Doc. 1 ¶ 17.)
 4   During this interaction, Plaintiff accidentally knocked something off the counter, and
 5   Anliker raised her voice at Plaintiff and accused her of throwing things. (Doc. 1 ¶ 17.)
 6          Plaintiff and Keller returned to Keller’s desk, and he apologized for Anliker’s
 7   behavior. (Doc. 1 ¶¶ 18−19.) He told Plaintiff that, though he wanted to help her, he could
 8   not override Anliker’s decision. (Doc. 1 ¶ 19.) He did inform Plaintiff, however, that
 9   Anliker would never treat a customer in that manner again. (Doc. 1 ¶¶ 18−19.) Keller told
10   Plaintiff that she “did not know how many people came into the bank with fraud and that
11   that someone had just stolen $4,500 from the Bank.” (Doc. 1 ¶ 18−19.) He printed a copy
12   of Plaintiff’s driver’s license and a “verification guide” for Plaintiff but informed her that
13   company policy forbade her from having a copy of her signature card, which Plaintiff
14   alleges was a lie. (Doc. 1 ¶ 18.) Keller then told Plaintiff to return to Anliker, who, at that
15   point, completed Plaintiff’s $1800 withdrawal. (Doc. 1 ¶ 20.) Plaintiff told Anliker that she
16   was “completely out of line” and that “all [Anliker] had to do was go and look into the
17   computer” to verify her identity. (Doc. 1 ¶ 20.) Anliker responded that Plaintiff’s
18   information was “not in the computer,” which Plaintiff alleges was another lie. (Doc. 1
19   ¶ 20.) By the end of the interaction, Plaintiff had spent more than an hour at the bank. (Doc.
20   1 ¶ 20.)
21          B.     Procedural Background
22          On November 12, 2018, Plaintiff filed her Complaint against Defendants for racial
23   discrimination under 42 U.S.C. section 1981 and A.R.S. section 41-1442, conversion, and
24   intentional infliction of emotional distress (“IIED”). (Doc. 1.) On January 4, 2019,
25   Defendants filed this Motion to Dismiss. (Doc. 22.) On January 22, 2019, Plaintiff filed
26   her Response.3 (Doc. 25.) On January 29, 2019, Defendants filed their Reply. (Doc. 26.)
27
            3
28             The Court acknowledges Defendants’ argument as to the untimeliness of
     Plaintiff’s Response. (Doc. 26 at 1.) However, the Court declines to strike Plaintiff’s
     Response and will address the motion on its merits.
                                                   3
 1   II.    Legal Standard
 2          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “a
 3   short and plain statement of the claim showing that the pleader is entitled to relief” such
 4   that the defendant is given “fair notice of what the . . . claim is and the grounds upon which
 5   it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P.
 6   8(a)(2)); Conley v. Gibson, 355 U.S. 41, 47 (1957)). In reviewing a complaint for failure
 7   to state a claim, the Court must “accept as true all well-pleaded allegations of material fact,
 8   and construe them in the light most favorable to the non-moving party.” Daniels-Hall v.
 9   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (citing Manzarek v. St. Paul Fire &
10   Marine Ins. Co., 519 F.3d 1025, 1031−32 (9th Cir. 2008)). In comparison, “allegations that
11   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences” are not
12   entitled to the assumption of truth, id., and “are insufficient to defeat a motion to dismiss
13   for failure to state a claim.” In re Cutera Sec. Litig., 610 F.3d 1103, 1108 (9th Cir. 2010)
14   (citation omitted). Likewise, the court need not accept legal conclusions as true. Ashcroft
15   v. Iqbal, 556 U.S. 662, 678 (2009).
16             Facial plausibility exists if the pleader pleads factual content that allows the court
17   to draw the reasonable inference that the defendant is liable for the misconduct alleged. Id.
18   Plausibility does not equal “probability,” but plausibility requires more than a sheer
19   possibility that a defendant has acted unlawfully. Id. “Where a complaint pleads facts that
20   are ‘merely consistent’ with a defendant’s liability, it ‘stops short of the line between
21   possibility and plausibility of entitlement to relief.’” Id. (citing Twombly, 550 U.S. at 557).
22          A court may dismiss a complaint for failure to state a claim under 12(b)(6) for two
23   reasons: (1) lack of a cognizable legal theory and (2) insufficient facts alleged under a
24   cognizable legal theory. See Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
25   (9th Cir. 2008) (citing Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir.
26   1990)).
27
28

                                                     4
 1   III.   Analysis
 2          A.     Discrimination in the making of a contract
 3          The Civil Rights Act protects the rights of racial minorities to, among other things,
 4   “make and enforce contracts,” defined by the statute as “the making, performance,
 5   modification, and termination of contracts, and the enjoyment of all benefits, privileges,
 6   terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(a). When racial
 7   discrimination impairs a contract, section 1981 entitles a plaintiff who has rights under the
 8   contract to relief. Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 476 (2006). “In order
 9   to evaluate claims of intentional discrimination where intent itself is generally impossible
10   to prove, [the courts in this Circuit] appl[y] the McDonnell burden-shifting framework,”
11   which requires that a plaintiff first establish a prima facie case of racial discrimination.
12   Lindsey v. SLT Los Angeles, LLC, 447 F.3d 1138, 1144 (9th Cir. 2006) (citing McDonnell
13   Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973)). To establish a prima facie section
14   1981 claim, the plaintiff must show that “(1) [she] is a member of a protected class,
15   (2) [she] attempted to contract for certain services, (3) [she] was denied the right to contract
16   for those services, and (4) such services remained available to similarly-situated
17   individuals who were not members of the plaintiff’s protected class.” Childs v. Boyd
18   Gaming Corp., No. 2-18-CV-00316-GMN-VCF, 2018 WL 4333945, at *4 (D. Nev. Sept.
19   11, 2018) (internal quotations omitted).4 Moreover, the plaintiff must plausibly show the
20   defendant’s discrimination was intentional. Evans v. McKay, 869 F.2d 1341, 1344 (9th Cir.
21   1989); see also Gen. Bldg. Contractors Ass’n v. Pennsylvania., 458 U.S. 375, 391 (1982).
22          There is no dispute that the first element is met. Plaintiff is African-American. There
23   also appears to be no dispute over the second element. The alleged discrimination
24
25          4
              Some courts have used a different standard for section 1981 claims, finding that
26   the statute is violated if: “(1) plaintiff is a member of a racial minority; (2) defendant
     intentionally discriminated against plaintiff because of his or her race; and (3) the
27   discrimination involved the making or enforcing of a contract.” Allen v. U.S. Bancorp, 264
     F. Supp. 2d 945, 948 (D. Or. 2003). However, the Court finds that the greater weight of
28   Ninth Circuit authority supports the use of elements stated in Childs v. Boyd Gaming Corp.,
     No. 2-18-CV-00316-GMN-VCF, 2018 WL 4333945, at *4 (D. Nev. Sept. 11, 2018). See
     Lindsey v. SLT Los Angeles, LLC, 447 F.3d 1138, 1144−45 (9th Cir. 2006).
                                                    5
 1   concerned the banking contract between the parties. Thus, the Court will focus on whether
 2   Plaintiff has satisfied the third element of denial of the right to contract and the fourth
 3   element of whether Chase’s services remained available to similarly-situated individuals
 4   who were not African-American. The Court will also address whether the alleged
 5   discrimination was intentional.
 6          Denial of the Right to Contract. To meet the third element of a section 1981 claim,
 7   the alleged discrimination must result in the actual loss of a contract interest. Jeffery v.
 8   Home Depot U.S.A., Inc., 90 F. Supp. 2d 1066, 1069 (S.D. Cal. 2000). In other words, the
 9   statute is not violated if a plaintiff is not deprived of the right to make and enforce a
10   contract. Id. Plaintiff asserts that Defendants interfered with her contractual rights because
11   Defendants “thwarted [Plaintiff’s] right to make a contract.” (Doc. 1 ¶ 25.) She further
12   argues that she “made a contract for the Bank to keep her money on deposit to be withdrawn
13   at her request.” (Doc. 25 at 5.) Under the terms of the Agreement between Plaintiff and
14   Chase, Chase retained the right to require identification it deemed acceptable before
15   allowing a withdrawal; to place reasonable restrictions on large cash withdrawals; and to
16   refuse a transaction if it suspected fraud. (Doc. 22-2 at 7, 8, 17.)
17          Courts have repeatedly held that there is no actual loss of a contract interest if a
18   customer is ultimately served, even if there is a delay based on racial discrimination. For
19   example, in Lopez v. Target Corp., a Hispanic plaintiff alleged that a Caucasian cashier
20   twice told him that her checkout line was closed to him, then continued to help Caucasian
21   customers while making rude comments and gestures towards him. 676 F.3d 1230,
22   1231−32 (11th Cir. 2012). The plaintiff was eventually able to complete his purchase with
23   a different cashier. Id. at 1232. The Eleventh Circuit affirmed that the plaintiff had failed
24   to state a claim under section 1981. Id. at 1234. The court reasoned that, even if he was
25   delayed and mistreated based on his race, the plaintiff was able to complete his transaction
26   at the same store at the same price using the same methods as other customers. Id. Thus,
27   he was not denied the ability to make or enforce a contract nor had he suffered an actual
28   loss of a contract interest. Id. at 1234; see also Arguello v. Conoco, Inc., 330 F.3d 355 (5th


                                                    6
 1   Cir. 2003) (affirming that a Hispanic plaintiff could not establish interference with an
 2   actual contract interest when she was required to show identification in order to use her
 3   credit card to make a purchase because she received all she was entitled to under the retail
 4   contract); Jeffery, 90 F. Supp. 2d 1066, 1069 (S.D. Cal. 2000) (granting summary judgment
 5   to the defendant when a cashier asked to search the African-American plaintiff’s bag prior
 6   to completing his transaction because “claims of delayed service do not rise to the level of
 7   interference with a contract sufficient to grant relief under [section] 1981”). Likewise, here,
 8   Plaintiff suffered no actual loss of a contract interest. Although she alleges delay and
 9   mistreatment due to her race, she ultimately received all that she was entitled to under her
10   contractual relationship with Chase. Accordingly, the Court finds that Plaintiff’s Complaint
11   fails to plausibly satisfy the third element of a section 1981 claim.
12          Similarly-Situated Individuals. The fourth element of a section 1981 claim requires
13   a showing that the services for which the plaintiff attempted to contract remained available
14   to those who were not members of the plaintiff’s protected class. Childs, 2018 WL
15   4333945, at *4. Here, Plaintiff alleges that Caucasian customers were not subjected to the
16   same treatment Plaintiff encountered while she was at the bank. (Doc. 1 ¶ 21.) Though this
17   statement is conclusory on its own, other courts have found this allegation sufficient in the
18   discrimination context when other facts support the plausible inference that such other
19   individuals were not treated similarly. See Nganje v. CVS Rx Servs., 13-CV-2327-HRH,
20   2014 WL 545354, at *7−8 (D. Ariz. 2014). Such is the case here. Plaintiff alleges that the
21   bank was full of other customers. (Doc. 1 ¶ 17.) Moreover, Defendant concedes that there
22   were many customers in the bank but incorrectly argues that “Plaintiff’s Complaint
23   concedes that … there was only one Teller on duty.” (Doc. 22 at 2.) Plaintiff’s Complaint
24   does not so allege. Even if the Court were to consider this fact, however, it would actually
25   support the inference here. Thus, the Court finds that it is plausible that other non-African-
26   American similarly-situated individuals at the bank that day were not subjected to this type
27   of treatment for a cash withdrawal. Accordingly, Plaintiff has sufficiently pled this element.
28

                                                   7
 1          Intentional Discrimination. In addition to the elements above, the Ninth Circuit
 2   requires a section 1981 plaintiff to show intentional discrimination by the defendant. Evans
 3   v. McKay, 869 F.2d 1341, 1344 (9th Cir. 1989). Here, Plaintiff is an African-American
 4   woman who was wearing an African-style headwrap. Plaintiff provided her valid driver’s
 5   license and both her mailing and billing addresses, in person, at the drive-through window,
 6   along with her Chase Slate credit card. Though offering such identification, she followed
 7   Keller’s instructions and went into the bank, where, eventually, her signature card—which
 8   matched her driver’s license signature—was provided to Anliker from Keller, the branch
 9   manager. Moreover, Keller told Plaintiff the amounts due on her two credit cards and
10   proceeded to make her two credit card payments. Further, whether Plaintiff provided both
11   her billing and mailing addresses does not require or even more plausibly insinuate that her
12   identity should have been questioned. Indeed, she provided her Chase Slate credit card,
13   which requires a billing address. In fact, it is arguably more plausible to infer that Plaintiff
14   was providing an abundance of identifying information. But, regardless, this argument goes
15   to the merits of this case. In sum, it is unclear to the Court what additional identification
16   Defendants wanted from Plaintiff or on what grounds they may have suspected fraud.
17   Indeed, Plaintiff provided many forms of identification. Additionally, as the events
18   unfolded, Anliker treated Plaintiff rudely. Plaintiff also alleges that Caucasian customers
19   were not treated in the same manner while Plaintiff was at the bank. Taking these facts
20   together, the Court can plausibly infer that Defendants intentionally discriminated against
21   Plaintiff due to her race.
22          Accordingly, though Plaintiff has sufficiently alleged element four and Defendant’s
23   intent, she ultimately fails to state a claim for relief under section 1981 because she has not
24   shown that she was denied any actual loss of a contract interest.
25          B.     Discrimination in a place of public accommodation
26          Under the Arizona Civil Rights Act:
27          “No person, directly or indirectly, shall refuse to, withhold from or deny to
28          any person, nor aid in or incite the refusal to deny or withhold,
            accommodations, advantages, facilities or privileges thereof because of race

                                                    8
            . . . nor shall distinction be made with respect to any person based on race . . .
 1
            in connection with the price or quality of any item, goods or services offered
 2          by or at any place of public accommodation.”
 3
     A.R.S. § 41-1442(B). “Places of public accommodation” include “all establishments which
 4
     cater or offer their services . . . to or solicit patronage from members of the general public.”
 5
     A.R.S. § 41-1441. Though there is minimal case law construing this statute, Arizona courts
 6
     have previously held that the requisite standard for discrimination under the statute is the
 7
     same as that of section 1981, Lopez v. Cheesecake Factory, 2016 Ariz. Super. LEXIS 654,
 8
     at *6 (Super. Ct. Ariz. Jan. 26, 2016),5 and that a delay in service does not violate the
 9
     statute, Lopez v. Lowe’s HIW Inc., 2012 Ariz. Super. LEXIS 387, at *5 (Super. Ct. Ariz.
10
     Oct. 3, 2012). In Lopez v. Lowe’s, a Hispanic plaintiff alleged that while he was waiting in
11
     line to buy supplies, an employee helped white customers first and told another employee
12
     to do the same. Id., at *1. The court granted the defendant’s motion to dismiss for failure
13
     to state a claim under A.R.S. section 41-1442(B) because the statute prohibits refusal and
14
     denial of service, but not delay. Id., at *5. Following that holding, Plaintiff’s claim fails on
15
     the same grounds.
16
            Furthermore, A.R.S. section 41-1442, the Arizona Civil Rights Act, is very similar
17
     to 42 U.S.C. section 2000a, the federal Civil Rights Act of 1964. In construing other
18
     sections of the Arizona Civil Rights Act that are analogous to sections of the Civil Rights
19
     Act of 1964, Arizona courts have found the federal courts’ construction of the federal
20
     statute persuasive. Civil Rights Div. of Ariz. Dep’t of Law v. Superior Court In and For
21
     Pima Cty., 706 P.2d 745, 750 (Ariz. Ct. App. 1985); Ariz. Civil Rights Div., Dep’t of Law
22
     v. Olson, 643 P.2d 723, 727 n.2 (Ariz. Ct. App. 1982). To succeed on a claim under 42
23
     U.S.C. section 2000a, a plaintiff must show that she:
24
25
26
            5
27           Plaintiff cites Lopez v. Cheesecake Factory for the proposition that a section 1981
     claim and a claim under A.R.S. section 41-1442(B) are proven identically. (Doc. 25 at 3.)
28   This is incorrect. Rather, Lopez v. Cheesecake Factory says that the discrimination
     elements of the claims are proven identically. 2016 Ariz. Super. LEXIS 654, at *6 (Super.
     Ct. Ariz. Jan. 26, 2016).
                                                    9
            “(1) is a member of a protected class; (2) attempted to exercise the right to
 1
            full benefits and enjoyment of a place of public accommodations; (3) was
 2          denied those benefits and enjoyment; and (4) was treated less favorably than
            similarly situated persons who are not members of the protected class.”
 3
 4   Brown v. Luxor Hotel & Casino, 2014 WL 2858488, at *2 (D. Nev. June 23, 2014) (citing
 5   United States v. Lansdowne Swim Club, 894 F.2d 83, 88 (3d Cir. 1990)). Because the
 6   federal courts’ construction of the Civil Rights Act of 1964 has been persuasive to the
 7   Arizona courts in the past and these elements are consistent with the Arizona courts’
 8   limited analysis of A.R.S. section 41-1442, the Court finds these elements persuasive in
 9   the instant case.6
10          Like the section 1981 claim, the first and second elements are not disputed for this
11   claim. Additionally, because the discrimination element is proven identically to the section
12   1981 claim, the fourth element is met. As to the third element, federal courts have reached
13   the same finding as the Lopez v. Lowe’s court, requiring a plaintiff to show a denial of
14   service rather than a delay in order to state a claim under section 2000a. Jeffery, 90 F. Supp.
15   2d at 1070. Accordingly, the Court finds that Plaintiff has failed to state a claim under
16   A.R.S. section 41-1442(B).
17          C.     Common law conversion
18          Arizona defines conversion as “an intentional exercise of dominion or control over
19   a chattel which so seriously interferes with the right of another to control it that the actor
20   may justly be required to pay the other the full value of the chattel.” Universal Mktg. &
21   Entm’t v. Bank One of Ariz., N.A., 53 P.3d 191, 193 (Ariz. Ct. App. 2002) (quoting
22   Restatement (Second) of Torts § 222A(1) (1965)). To succeed on a conversion claim, a
23   plaintiff must have had “the right to immediate possession of the chattel at the time of the
24   alleged conversion.” Sears Consumer Fin. Corp. v. Thunderbird Prods., 802 P.2d 1032,
25   1034 (Ariz. Ct. App. 1990). Generally, a bank and a depositor have a debtor-creditor
26
27
            6
28             Although the Court uses the elements of a section 2000a claim to analyze
     Plaintiff’s claim under A.R.S. section 41-1442(B), Plaintiff has not asserted a section
     2000a claim.
                                                   10
 1   relationship, meaning the bank has the right to possess deposited money and the depositor
 2   cannot claim conversion. In re Cent. Bank, 205 P. 915, 917 (Ariz. 1922); Sports Imaging
 3   of Ariz., L.L.C. v. 1993 CKC Tr., 2008 WL 4448063, at *15 n.23 (Ariz. Ct. App. Sept. 30,
 4   2008). In other words, “A conversion claim cannot be used merely to enforce a debt that
 5   may be discharged by the payment of money generally.” Sports Imaging, 2008 WL
 6   4448063, at *14. However, “[M]oney can be the subject of a conversion claim if it can be
 7   described, identified, or segregated, and an obligation to treat it in a specific manner is
 8   established.” Id.
 9          Plaintiff relies on Sports Imaging to argue that this case is one in which she had an
10   immediate right to her money because she presented identification in conformity with the
11   Agreement, and Defendants subsequently withheld the money from her. (Doc. 25 at 7.)
12   However, such reliance on that case is misplaced. Sports Imaging makes clear that this case
13   is not one where a plaintiff designated money in a separate account, which was to be used
14   for a particular purpose. 2008 WL 4448063, at *14; see Murphy v. Wells Fargo Bank, Nat’l
15   Ass’n, No. CV 10-01391-PHX-ROS, 2010 WL 11405084, at *5 (D. Ariz. Nov. 4, 2010).
16   Instead, this case is the type of case the court refers to as a “mere creditor-debtor” situation.
17   Sports Imaging, 2008 WL 4448063, at *14. Plaintiff is the creditor of debtor Chase because
18   Plaintiff deposited funds with Chase. At that point, Chase, the debtor, was granted title to
19   those funds, and Plaintiff became the creditor. Thus, Plaintiff is alleging that Defendants
20   “converted [Plaintiff’s] funds by failing to pay a debt they owed to [her]” when she sought
21   to withdraw her $1800 but Anliker initially refused to give Plaintiff her money. Id. Plaintiff
22   is not alleging that she deposited funds in a specific account for a specific purpose, either
23   before or on the day at issue, and that Defendants failed to give her her money in
24   accordance with such specific purpose. Therefore, this case “involve[s] a claim against a
25   debtor for conversion of the funds representing the indebtedness.” Id. Thus, there can be
26   no claim for conversion. Accordingly, the Court finds that Plaintiff has failed to properly
27   state a conversion claim.
28

                                                    11
 1          D.     Intentional Infliction of Emotional Distress
 2          In Arizona, a claim for IIED requires three elements: (1) “the conduct by the
 3   defendant must be ‘extreme’ and ‘outrageous’”; (2) “the defendant must either intend to
 4   cause emotional distress or recklessly disregard the near certainty that such distress will
 5   result from his conduct”; and (3) “severe emotional distress must indeed occur as a result
 6   of defendant’s conduct.” Ford v. Revlon, Inc., 734 P.2d 580, 585 (Ariz. 1987). Courts
 7   should determine “whether the acts complained of can be considered sufficiently extreme
 8   and outrageous to state a claim for relief.” Patton v. First Fed. Sav. & Loan Ass’n, 578
 9   P.2d 152, 155 (Ariz. 1978) (citation omitted). The defendant’s conduct must be “so
10   outrageous in character and so extreme in degree, as to go beyond all possible bounds of
11   decency, and to be regarded as atrocious and utterly intolerable in a civilized community.”
12   Id. (quoting Cluff v. Farmers Ins. Exch., 460 P.2d 666, 668 (Ariz. Ct. App. 1969)). “The
13   liability clearly does not extend to mere insults, indignities, threats, annoyances, petty
14   oppressions, or other trivialities.” Midas Muffler Shop v. Ellison, 650 P.2d 496, 500 (Ariz.
15   Ct. App. 1982) (quoting Restatement (Second) of Torts § 46 cmt. d (1965)).
16          Plaintiff alleges the following actions by Defendants in support of her claim:
17   (1) Defendants deprived her of her money after she showed identification; (2) Defendant
18   Anliker told her to go to another branch because Defendant was “not comfortable”
19   completing Plaintiff’s cash withdrawal; (3) Defendants Anliker and Keller lied to cover up
20   discrimination; and (4) Defendant Anliker raised her voice and accused Plaintiff of
21   throwing things, all of which were allegedly done because Plaintiff is African-American.
22   (Doc. 25 at 6.) Taking these allegations as true, as the Court must, Defendants’ actions
23   were not so outrageous as to be utterly intolerable. Morgan v. Freightliner of Arizona, LLC,
24   No. CV 16-498-TUC-CKJ, 2017 WL 2423491, at *10 (D. Ariz. June 5, 2017) (discussing
25   various cases alleging racial and sexual discrimination based on even worse behavior than
26   that allegedly engaged in by Defendants here and finding that the allegations there did not
27   suffice to withstand a motion to dismiss).
28

                                                  12
 1          Plaintiff cites to Coffin v. Safeway, Inc., (Doc. 25 at 6), to support her IIED claim,
 2   but that case actually emphasizes the insufficiency of Plaintiff’s Complaint. 323 F. Supp.
 3   2d 997 (D. Ariz. 2004). In Coffin, the plaintiff alleged that she was subjected to repeated
 4   and continuous sexual harassment by her manager for eight months. Id. at 1003−04. The
 5   plaintiff alleged that the manager sought sexual favors and made frequent sexual
 6   comments, sounds, and gestures toward her. Id. at 999. The court held that these facts were
 7   sufficient to withstand the defendant’s motion to dismiss the plaintiff’s IIED claim. Id. at
 8   1004. In contrast, in Morgan, one plaintiff, a woman over the age of 40, alleged that her
 9   supervisor engaged in sex and age discrimination by giving her inaccurate reviews that
10   negatively affected her pay, assigning her undesirable shifts, and requiring her to work
11   more than 80 hours per week at times. 2017 WL 2423491, at *1−3. The other plaintiff in
12   that case, a Hispanic man of Mexican origin, alleged that the same supervisor discriminated
13   against him based on race, color, and national origin through similar acts. Id., at *1, 3. The
14   court held that neither plaintiff alleged behavior by the supervisor that met the “extreme
15   and outrageous” requirement. Id., at *10.
16          Both the Coffin and Morgan courts addressed the difficulty of assessing
17   discrimination in the context of an IIED claim. See Morgan, 2017 WL 2423491, at *9−11;
18   Coffin, 323 F. Supp. 2d at 1004. Ultimately, the courts concluded that repeated acts of
19   alleged discrimination, in conjunction with the degree of outrageousness, which varies by
20   case, are a strong indication of whether a plaintiff’s allegations will withstand a motion to
21   dismiss. See id. Plaintiff’s claim here does not meet the mark discussed in either Coffin or
22   Morgan nor the cases those courts analyze. Instead, Plaintiff alleges an isolated incident in
23   which she was subjected to rude comments and a delay in service. The fact that Defendants
24   may have based their decision to make rude comments and delay service to Plaintiff on the
25   day at issue because she is African-American, which the Court must credit, does not, by
26   itself, appear to withstand a claim for IIED, at least under these facts. Thus, the Court finds
27   that Plaintiff has failed to state a claim for IIED.
28

                                                    13
 1   IV.    Conclusion
 2          For the reasons stated above, Defendants’ Motion to Dismiss is granted. However,
 3   Plaintiff may file a new amended complaint if she can plead sufficient facts to establish
 4   that Defendants may be liable to Plaintiff. See Fed. R. Civ. P. 15(a)(2) (stating that a court
 5   “should freely give leave [to amend] when justice so requires.”). If Plaintiff elects to do so,
 6   she has until August 30, 2019 to file an amended complaint.
 7          Accordingly,
 8          IT IS ORDERED:
 9             1. That Defendants’ Motion to Dismiss (Doc. 22) is granted.
10             2. That Plaintiffs’ Complaint is dismissed without prejudice;
11             3. That Plaintiffs have until August 30, 2019 to file an amended complaint; and
12             4. That Defendants have three weeks from the date Plaintiff files an amended
13                 complaint to file responsive pleadings.
14          Dated this 12th day of August, 2019.
15
16
                                                        Honorable Steven P. Logan
17                                                      United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   14
